  Case 19-23942       Doc 34      Filed 10/30/19 Entered 10/30/19 10:21:27             Desc Main
                                    Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )      Chapter 7
                                               )
Sam Buchbinder,                                )      Case No. 19-23942
                                               )
                               Debtor.         )      Judge A. Benjamin Goldgar


                             NOTICE OF MOTION TO DISMISS

TO:      Office of U.S. Trustee*, 219 South Dearborn Street, Room 873, Chicago, IL 60604
         Fernando R. Carranza*, 5814 West Cermak Road, Cicero, IL 60804
         Sam Buchbinder, 1737 Sunnyside, Highland Park, IL 60035

        PLEASE TAKE NOTICE that on December 6, 2019, at 11:45 a.m., or as soon thereafter as
counsel may be heard, we shall appear before the Honorable A. Benjamin Goldgar, or any judge
sitting in his stead, in his usual courtroom, Park City Branch Court, Courtroom B, 301 South
Greenleaf Avenue, Park City, IL 60085,and shall then and there present the Trustee's Motion to
Dismiss Debtor with Notice Under Local Rule 2001-1, a copy of which is attached hereto and
herewith served upon you.


                                                      /s/ John E. Gierum
                                                      John E. Gierum
John E. Gierum
GIERUM & MANTAS
2700 South River Rd., Suite 308
Des Plaines, Illinois 60018
(847) 318-9130
                             CERTIFICATION OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System, I caused a copy
of the foregoing to be served on all persons set forth above through the Court=s Electronic Notice for
Registrants * or by placing copies of them in sealed envelopes properly addressed and depositing
them in the United States Mail Chute at 2700 South River Road, Des Plaines, Illinois, at or on or
before the hour of 5:00 p.m. on the 30th day of October, 2019.


                                                       /s/ John E. Gierum
                                                      John E. Gierum
  Case 19-23942      Doc 34     Filed 10/30/19 Entered 10/30/19 10:21:27            Desc Main
                                  Document     Page 2 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )       Chapter 7
                                             )
Sam Buchbinder,                              )       Case No. 19-23942
                                             )
                              Debtor.        )       Judge A. Benjamin Goldgar

                      TRUSTEE=S MOTION TO DISMISS DEBTOR
                      WITH NOTICE UNDER LOCAL RULE 2001-1

        NOW COMES the Trustee herein, JOHN E. GIERUM, and moves the Court for the entry of
an Order pursuant to 11 U.S.C., Section 707, dismissing the voluntary petition of the above-named
debtor, and in support thereof, states as follows:

       1.     That the debtor herein filed his petition pursuant to Chapter 7 of Title 11 on August
23, 2019.

         2.   That your applicant is the duly-qualified and acting Trustee.

         3.   That there are no assets to be distributed from this estate.

       4.      That there was a meeting held on September 26, 2019 and debtor did not attend. A
meeting was scheduled for October 24, 2019 and Debtor had not yet forwarded pay advices and tax
information, therefore not held.

       5.       On September 20, 2019, an Order was entered extending filing dates to October 11,
2019, which Order has not been complied with. Counsel for Debtor advises that tax return
preparation is at least a week off.

       WHEREFORE, your applicant moves the Court for the entry of an Order dismissing the
voluntary petition and for such other and further relief as the Court shall deem proper.


                                                     /s/ John E. Gierum
                                                     JOHN E. GIERUM, Trustee
John E. Gierum
GIERUM & MANTAS
2700 South River Road, Suite 308
Des Plaines, Illinois 60018
(847)318-9130
Atty #: 0951803
